          Case 1:19-cr-00018-ABJ Document 80 Filed 04/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                                             ORDER

        Before the Court is     Roger J. Stone’s Motion For Discovery Regarding Selective

Prosecution [Dkt #73]. The Court, having considered the Defendant’s motion and otherwise

being fully advised, finds that the Defendant has sufficient established that he was signled out for

prosecution from others similarly situated and that the prosecution was motivated by a

discriminatory purpose. United States v. Palfrey, 499 F. Supp. 2d 34, 39 (D.D.C. 2007); United

States v. Blackley, 986 F.Supp. 616, 618 (D.D.C. 1997).

It is therefore ORDERED AND ADJUGED that the Defendant may propound discovery,

including the taking of depositions, to determine if an unequal hand of justice was pressed upon

him and waived to others.

        DONE AND ORDERED in Washington, DC, this _____ day of _____, 2019.


                                                            _______________________________
                                                            AMY BERMAN JACKSON
                                                            United States District Judge

DATE:

cc:     all counsel of record
